Order entered November 17, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00730-CV

                         IN RE NURAN, INC., Relator

          Original Proceeding from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-17-17708

                                    ORDER

      Before the Court is relator’s August 11, 2020 petition for writ of mandamus

in which relator complains of the trial court’s (1) denial of the motion to abate

pending joinder of an indispensable party, and (2) denial of the motion to expunge

the notices of lis pendens. We request a response, if any, from real parties in

interest and respondent by December 7, 2020.


.


                                            /s/   CORY L. CARLYLE
                                                  JUSTICE